      Case: 1:19-cv-01863-DCN Doc #: 15 Filed: 01/30/20 1 of 2. PageID #: 48




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION-CLEVELAND

MICHAEL POLLAK
               Plaintiff,

                v.                                              CASE NO.: 1:19-cv-1863


BANK OF AMERICA, N.A.
               Defendant.
                                                      /

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

for all parties in the above captioned action, that whereas no party hereto is an infant, incompetent

person for whom a committee has been appointed or conservatee, and no person not a party has an

interest in the subject matter of the action, that this action is dismissed with prejudice and without

costs to either party pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

Dated: January 30, 2020

 For Plaintiff Michael Pollak                         For Defendant Bank of America, N.A.

 /s/ Amichai Eitan Zukowsky                           /s/ Bryan T. Kostura
 Amichai Eitan Zukowsky                               Bryan T. Kostura
 Zukowsky Law, LLC                                    McGlinchey Stafford- Cleveland
 23811 Chagrin Blvd., Ste. 160                        3401 Tuttle Rd Ste 200
 Beachwood, OH 44122                                  Cleveland, OH 44122
 216-800-5529                                         216-378-9905
 ami@zukowskylaw.com                                  bkostura@mcglinchey.com




                                                  1
      Case: 1:19-cv-01863-DCN Doc #: 15 Filed: 01/30/20 2 of 2. PageID #: 49




                                CERTIFICATE OF SERVICE

       I certify that on January 30, 2020, a copy of the foregoing was filed electronically in the

ECF system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ Amichai Eitan Zukowsky
                                              Amichai Eitan Zukowsky
                                              Zukowsky Law LLC
                                              23811 Chagrin Blvd., Ste. 160
                                              Beachwood, OH 44122
                                              Attorneys for Plaintiff




                                                 2
